In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, (1) the mother appeals, as limited by her brief, from so much of a combined fact-finding and dispositional order of the Family Court, Nassau County (Medowar, J.), entered April 4, 1997, made after a hearing, as found that she had permanently neglected the child, terminated her parental rights, and committed the child to the custody of the Commissioner of Social Services, and (2) the Law Guardian cross-appeals, as limited by his brief, from so much of the same order as permitted the mother to make a future application for visitation.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect. The agency established by clear and convincing evidence that it made diligent attempts to strengthen the parent-child relationship, and that, despite its encouragement, the mother failed to maintain continuous contact with her son on a regular basis and failed to plan for his future (see, Social Services Law § 384-b; Matter of Star Leslie W., 63 NY2d 136).
*418In addition, the evidence adduced at the dispositional hearing demonstrated that the child’s best interests would be served by terminating the mother’s parental rights and freeing him for adoption (see, Matter of Sheila G., 61 NY2d 368). The court-appointed psychiatrist testified that the mother was not capable of safely parenting the subject child, especially in light of the child’s disabilities and special needs, because of her chronic mental illness.
We have reviewed the cross-appellant’s contentions and find them to be without merit (see, Matter of Linda P. v Thomas P., 240 AD2d 583; Matter of Jesse F., 193 AD2d 839; Matter of James P. W. v Eileen M. W., 136 AD2d 549). Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.